Title: From Louisa Catherine Johnson Adams to John Adams, 5 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 5th July 1821
				
				Your father yesterday performed his part to admiration and there was as much general satisfaction expressed as could possibly be expected in a place where so many great interests and powerful passions are ever at work—He looked better than I ever saw him and was less fatigued than could have been expected or hoped It was the anniversary of your eighteenth birth day and the mingled feelings of publick and private interest thus excited will stamp its memory with more than its wonted respect—You will I fondly hope my Son live to see it celebrated many many a year and in your turn assist in adding to its festivity and joy.—Mortification was depicted on the faces of his enemies, delight on the countenances of his friends and surprize on that of many who were almost strangers to his person and who had taken it for granted that the apparent coldness of his character would necessarily make his oratory flat and insipid—You are so well acquainted with your fathers manner of reading and speaking, you can well imagine the astonishment of those who had this conceit, at his energy, his pointed expression, and the profoundness of his feeling—which called forth bursts of applause; and in fact in consequence of these erroneous ideas in many of his auditors produced a tenfold effect—Ned Wyer was quite a master of the ceremonies and had a puffer been wanted would have blown the trump of fame with a sound so shril as to have awaked the spirits of our forefathers from their dread abode and to speak their approbation—I have not time for more and I dare say you will think this quite enough from your most affectionate Mother
				
					L. C. A—
				
				
					Tell George his father is much pleased with his little romance—The idea is prettily used the versification might be improved—
				
			